MEMORANDUM **
Eric Hall, a California state prisoner, appeals pro se the dismissal as untimely of his habeas corpus petition brought under 28 U.S.C. § 2254. In his opening brief, Hall addresses the merits of his claims but does not challenge the district court’s conclusion that he filed his petition outside the one-year limitations period set forth in 28 U.S.C. § 2244(d). See Sophanthavong v. Palmateer, 378 F.3d 859, 872 (9th Cir.2004) (holding that arguments not raised in opening brief are deemed waived). Moreover, as discussed in the magistrate judge’s report and recommendation, adopted by the district court, Hall’s argument regarding his petition for a writ of certiorari is precluded by White v. Klitzkie, 281 F.3d 920 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.